Walter F, Musgrove IIT
State Bar No, 24075514
PO Box 132274

Dallas, Texas 75313
(214) 516-9769 Office
(972) 364-1245 FAX

walter@musgrovelawfirm.com
ATTORNEY FOR CLAIMANT

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA, §
§ CIVIL ACTION NO.
Plaintiff, §
§ 3:20-cev-00310-TWS
v. §

§ VERIFIED CLAIM
$443,495.00 IN UNITED STATES s ANTONIO WOODS
CURRENCY 5

§

Defendant §
ANTONIO WOODS
Claimants.

Claimant Antonio Woods (“Claimant”) files the following verified claim to the four
hundred-forty three thousand, four hundred and ninety five dollars and no cents ($443,495.00) in
_ United States currency seized by the DEA that is at issue in this case. By his verification below,

Claimant shows the following:

|. Claimant hereby claims and demands the return of the $443,495.00 (“property”) in U.S,

Currency.

Case 3:20-cv-00310-JWS Document 8 Filed 03/29/21 Page 1 of 2
   
 
     
  

have a 100% interest in the Property.
. The property is seized ig not contraband.

» [hereby verify that the avetments contained in the foregoing Claim are true and correct

to the best of my knowledge, information and belief.

- I declare under the penalty of perjury under the Jaws of'the State of Texas, Alaska and the

United States that the foregoing is true and correct,

Antonio Woods

       
  

  
  
   

  

Ppa anemteeetetin

FG, Deoownamnosute’ |

ffe My Notary 1D # 126020722 _
Berne Expres March 6, 2023

  

- Notary Public in the State of Texas

  

  

Sp 2 of 2
Case 3:20-cv-00310-JWS Document 8 Filed 03/29/21 Page

 
